Citation Nr: 0735841	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot 
condition to include hammer toes, hallux valgus, pes planus, 
and bunionectomy.

2.  Entitlement to service connection for left foot condition 
to include hammer toes, hallux valgus, pes planus, and 
bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.  Further, he had additional service in the Reserves, 
where he served on active duty from January 1991 to June 
1991, August 1997 to November 1997, and January 2003 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge who was designated to 
conduct hearings by the Chairman of the Board pursuant to 
38 U.S.C.A. § 7102(b) (West 2002), and who participated in 
this decision.  A transcript of that proceeding has been 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's right foot condition pre-existed his active 
military service but was aggravated by that service.

2.  The veteran's left foot condition pre-existed his active 
military service but was aggravated by that service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's right and 
left foot disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist any claimant 
toward substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, the Board is granting the benefit 
sought on appeal.  Accordingly, if any error was committed 
with respect to either the duty to notify or the duty to 
assist, the error was harmless and will not be further 
discussed.

The Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in line of duty, or from aggravation of a 
condition that pre-existed military service, when the injury, 
disease, or aggravation occurred in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  A 
pre-existing condition will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This evidence includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In order to establish direct service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or an 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(second and third elements noted above can be demonstrated 
through a continuity of symptomatology).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c). Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves. 38 U.S.C.A. 
§ 101(23)(A).

The medical evidence in the veteran's claims file includes 
the report from his January 1984 enlistment medical 
examination.  Regarding the veteran's feet, the medical 
report documents that the veteran had pes planus and hallux 
valgus, both characterized as moderate, and moderate to mild 
pronation at the time he entered military service.

Relative to the veteran's six-month active duty period in 
1991, a May 1991 military medical report indicates that the 
veteran was seen by a podiatrist when he complained of pain 
in the ball of his left foot which had increased with running 
and marching.  The medical report includes an impression of 
severe hallux valgus bilaterally and a referral for 
orthotics.

An April 2003 military medical examination report shows that 
the veteran suffered dislocated metatarsal phalangeal joints 
as a result of increased physical training.  The report 
stated that the veteran was injured in the line of duty.  A 
July 2003 military health record noted that the veteran's 
then-planned foot surgery was related to his service, and was 
medically necessary and appropriate.

Additional medical evidence in the veteran's claims file 
shows that he underwent surgery on his right foot in August 
2003, and on his left foot in September 2003.  A September 
2005 letter from the podiatrist who performed both surgeries 
states that military doctors at Tinker Air Force Base 
referred the veteran to the podiatrist in June 2003.  In the 
letter, the podiatrist states that it is his opinion "beyond 
a degree of medical certainty" that the veteran's problems 
with his feet were a direct result of his required running in 
military physical training.

A February 2006 VA medical examination report concludes that 
there is no evidence to suggest that the veteran's pre-
existing feet conditions became worse during two months of 
service.  As described above, though, other relevant medical 
evidence expressly states that the conditions were aggravated 
by active duty military physical training (1991 increase from 
moderate to severe) and injury (2003 documented injury).  
Furthermore, the veteran's periods of active duty always 
exceeded two months.  Therefore, the Board finds the February 
2006 VA examiner's conclusion to be less credible than the 
medical evidence and opinion to the contrary.  The Board 
gives more weight to the podiatric surgeon's 2005 medical 
opinion than to that of the VA examiner.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so).

The Board further observes that in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Having considered all of the relevant evidence, the Board 
finds the evidence supports a conclusion that the veteran is 
entitled to an award of service connection for each of his 
claims concerning his feet, subject to the controlling laws 
and regulations governing awards of VA compensation.  
Reasonable doubt has been resolved in his favor.  See 
Gilbert, supra; see also 38 C.F.R. § 3.102.  




ORDER

Service connection for aggravation of right foot condition to 
include hammer toes, hallux valgus, pes planus, and 
bunionectomy is granted.

Service connection for aggravation of left foot condition to 
include hammer toes, hallux valgus, pes planus, and 
bunionectomy is granted.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


